NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 22, 2015 *
                              Decided September 23, 2015

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

Nos. 14-3251 & 15-1821

GREGORY H. LITTLE,                             Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 11 C 748
ILLINOIS DEPARTMENT OF
REVENUE,                                       Manish Shah,
     Defendant-Appellee.                       Judge.

GREGORY H. LITTLE,                             Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 10 C 4928
ILLINOIS DEPARTMENT OF
REVENUE, et al.,                               Sharon Johnson Coleman,
     Defendants-Appellees.                     Judge.

      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeals are submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
Nos. 14-3251 & 15-1821                                                                 Page 2

                                         ORDER

        Gregory Little, who is black, was fired by the Illinois Department of Revenue
after working there for 25 years. He brought successive suits against the Department,
asserting, in the first suit (10 C 4928), claims of race and sex discrimination and
retaliation, and in the second (11 C 748) only retaliation. In both suits the district court
granted summary judgment for the Department on grounds that Little’s claims were
precluded by a prior state-court judgment. We have consolidated both appeals for
disposition and affirm.

       About a year before Little was discharged, he began having problems with
Barbara Bruno, his supervisor who had recently been hired into a newly created
position. He made several complaints of race and sex discrimination to the
Department’s Equal Employment Officer. At the same time Bruno made her own
complaints to the Department’s Office of Internal Affairs, alleging that Little’s behavior
towards her was unprofessional and disrespectful. The Internal Affairs investigation
found that Little was not working his approved schedule, that he was using his state
vehicle for personal business, and that he had falsified his timesheet. As a result of the
investigation, Little was fired. Meanwhile Little filed successive charges with the EEOC
alleging race and sex discrimination and retaliation because he was fired, had his job
description and supervisor changed, was excluded from important strategy meetings,
and was subjected to unreasonable timelines. Little sought review of his discharge
before the Illinois Civil Service Commission.

        After receiving right-to-sue letters from the EEOC, Little filed two federal
lawsuits. In his first federal lawsuit (10 C 4928), he asserted discrimination and
retaliation claims against the Department and several of its employees under Title VII of
the Civil Rights Act, 42 U.S.C. § 1981, and 42 U.S.C. § 1983. This suit, filed shortly before
his discharge, focused on his claims about the changes in his job description and
supervisor, his exclusion from important strategy meetings, and the unreasonable
timelines he was subjected to. His second federal lawsuit (11 C 748), filed during his
proceedings before the Commission, claimed that his discharge was retaliatory under
Title VII. Both federal lawsuits were stayed during the Commission’s proceedings.

        An administrative law judge for the Commission determined that Little had
falsified time records and that discharge was the proper sanction; the Commission
adopted the ALJ’s ruling. Little then sought judicial review in Illinois state court. The
state trial court affirmed the Commission’s decision, and the appellate court in turn
affirmed.
Nos. 14-3251 & 15-1821                                                                 Page 3

       In late 2014 Judge Shah, in case no. 11 C 748, granted summary judgment for the
defendants on grounds of claim preclusion. Judge Shah determined that there was an
identity of causes of action because both the state-court case and his federal suit dealt
with his discharge, and Little had a full and fair opportunity to litigate his retaliation
claim when he sought review of the Commission’s ruling in state court.

        Several months later Judge Coleman, in case no. 10 C 4928, granted summary
judgment to the Department similarly based on claim preclusion. Judge Coleman
determined that there was an identity of causes of action because Little’s federal suit
had at its core the investigation and events leading to his discharge—the same set of
facts that were at issue in his state court case. She also determined that Little had a full
and fair opportunity to litigate his discrimination and retaliation claims in the state
court.

       Little appealed both judgments, and we consolidated the appeals for disposition.

        On appeal Little challenges the application of claim preclusion because, he says,
no identity in the causes of action exists between the state and federal litigation. The
state litigation, he maintains, focused on his discharge, whereas the claims in case
no. 10 C 4928 address other instances of discrimination and retaliation—the changed job
description and supervisor, the investigation, the exclusion from meetings, and the
unreasonable timelines.

        Under the “transactional test” in Illinois, however, separate claims are
considered the same cause of action for claim preclusion purposes if they arise from a
single group of operative facts, regardless of whether they assert different theories of
relief. See Walczak v. Chicago Bd. of Educ., 739 F.3d 1013, 1016–17 (7th Cir. 2014) (applying
Illinois law). In determining whether the facts arise from the same transaction or series
of transactions, we look to whether they “are related in time, space, origin, or
motivation, whether they form a convenient trial unit.” Hayes v. City of Chicago, 670 F.3d
810, 813 (7th Cir. 2012) (quoting River Park, Inc. v. City of Highland Park, 703 N.E.2d 883,
893 (Ill. 1998)). As both judges determined, Little’s discrimination and retaliation claims
arise out of the same core of operative facts as his state litigation: his discharge and the
circumstances that led to it. In his telling, in the year after Bruno became his supervisor,
he suffered a series of discriminatory acts and retaliation for his discrimination
complaints—Bruno excluded him from meetings, changed his job description and chain
of command, and caused Internal Affairs to launch a baseless investigation against him
that led to his discharge. Little relied on this same series of events in his state suit.
See Huon v. Johnson & Bell, Ltd., 757 F.3d 556, 558 (7th Cir. 2014) (state-court judgment
Nos. 14-3251 & 15-1821                                                                   Page 4

precluded federal suit even though federal suit added allegations because the
additional allegations arose out of the same facts regarding job conditions and
discharge).

        Little also contends that he was denied a full and fair opportunity to litigate his
discrimination and retaliation claims because he was not permitted to raise them before
the Commission. But Little did in fact allege before the Commission that his discharge
was discriminatory and retaliatory. In any event, for claim preclusion purposes, what
matters is only whether Little could have raised these claims before the state court, not
the Commission, because it is the state-court judgment that is given preclusive effect.
See Univ. of Tenn. v. Elliot, 478 U.S. 788, 796 (1986); Hayes, 670 F.3d at 815–16. As both
district courts correctly determined, Little had the opportunity, but did not use it, to join
his discrimination and retaliation claims as independent causes of action when he
sought administrative review of the Commission’s decision in state court. See Dookeran
v. County of Cook, Ill., 719 F.3d 570, 576–78 (7th Cir. 2013); Garcia v. Vill. of Mount Prospect,
360 F.3d 630, 639–44 (7th Cir. 2004). Therefore, Little had a full and fair opportunity to
litigate his discrimination and retaliation claims.

                                                                                   AFFIRMED.